Title: To James Madison from Gabriel Duvall, 6 June 1800
From: Duvall, Gabriel
To: Madison, James


Dear sir,
Annapolis, 6 June 1800.
Your favour of the 13th. ulto. came duly to hand. A constant attendance in our General Court, has hitherto prevented me from acknowledging the receipt of it.
I never had an Idea of undertaking a formal explanation or defence of the letter to Mazzei, imputed to Mr. Jefferson. As he has thought proper to be silent about it, it would be improper, perhaps indelicate, for any of his friends to undertake it, more especially as it is not known to be his. My object is to counteract, as far as possible, the progress of unfavourable impressions making by his enemies: and I think it will be best to treat it in the way you suggest.
The result of the New-York elections being now certainly known, (there being a majority of 15 for the republican candidate, giving all the doubtful votes to the opposite, according to my information from Mr. Livingston) will, in my judgment, have a favourable influence on the elections in this State. It is expected that Mr. Jefferson will get five in Maryland; I think it more than probable: and if Mr. Adams should decline, which, at present, is thought not improbable, he would get more against any other candidate. It seems to be understood that Gen. pinckney is the man whom, it is the wish of a strong party of the Federalists to elect as president; but this they are afraid to avow. Many with us who would vote for Mr. Adams, will espouse Mr. Jefferson against Mr. pinckney, or any other candidate that they can nominate. Here, Mr. Adams’s friends have lost every hope of his re-election. On the other hand, we are not without our apprehensions that Gen. pinckney may divide the southern States, & if supported generally to the Eastward, that he may be a dangerous rival. If he should divide them, I presume, Mr. Jefferson will nevertheless be voted for by them, & thus his election be certain.
There has been a rumour here since the New York elections that our executive will call the new legislature in order to give it an opportunity to appoint the Electors. To counteract this we shall exert every nerve to get a republican House of Delegates. I am rather inclined to believe it will not be attempted. I remain, with great respect & Esteem, your obedt. sert.
G. Duvall.
